
	
		I
		112th CONGRESS
		1st Session
		H. R. 2031
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Plant Protection Act to expedite the process
		  for approval of certain biotechnology products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expediting Agriculture Through Science
			 Act or EATS
			 Act.
		2.Timeline for approval
			 of petitions for removal of plant pests from regulationSection 411(c) of the Plant Protection Act
			 (7 U.S.C. 7711(c)) is amended—
			(1)in paragraph (2), by inserting ,
			 including biotechnology products before from;
			(2)by striking paragraph (3) and inserting the
			 following new paragraph:
				
					(3)Response to
				Petition by the Secretary
						(A)In
				generalIn the case of a
				petition submitted under paragraph (2), the Secretary shall determine, based on
				sound science, whether to approve such petition not later than 180 days after
				the date on which the Secretary receives such petition. The Secretary may
				extend the period for such determination for two periods of 30 days each, if
				the Secretary notifies the petitioner of each extension of the determination
				period.
						(B)NotificationThe
				notification described in subparagraph (A) shall be in the form of a letter
				from the Secretary or a designee of the Secretary and shall include the name
				and title of each person processing the petition, the specific reason for the
				delay in the determination, and a specific date on which a determination is
				expected.
						(C)DenialsFor
				each petition the Secretary denies, the Secretary shall provide the
				petitioner—
							(i)written, clear,
				and comprehensive reasons why the petition was denied and detailed information
				concerning any deficiencies in the petition; and
							(ii)an opportunity to
				remedy any such deficiencies.
							(D)Deemed
				ApprovedIf the Secretary has not made a determination to approve
				a petition by the end of the 240-day period beginning on the date the Secretary
				received such petition, the petition shall be deemed approved.
						.
			
